— An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Herbert J. Adlerberg, J.H.O., at suppression hearing; Charles H. Solomon, J., at suppression decision and dismissal motion; Maxwell Wiley, J., at plea and sentencing), entered on or about January 6, 2010, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated July 27, 2012, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Gonzalez, PJ., Andrias, Saxe and Sweeny, JJ.